Citation Nr: 1117662	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  08-34 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a pulmonary disorder.  

2.  Entitlement to service connection for residuals of a fracture of the ribs and sternum.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that reopened the Veteran's claim of service connection for a pulmonary disorder but denied the claim and also denied service connection for residuals of a fracture of the ribs and sternum.  The Veteran testified before the Board in October 2010.


FINDINGS OF FACT

1.  The claim for service connection for a pulmonary disorder was previously denied in a December 1999 RO decision.  The Veteran did not appeal that decision.  

2.  Evidence received since the last final denial in December 1999 is cumulative or redundant, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim for service connection for a pulmonary disorder. 

3.  The Veteran does not have a current diagnosis of residuals of a fracture of the ribs and sternum.  





CONCLUSIONS OF LAW

1.  The December 1999 RO decision that denied service connection for a pulmonary disorder is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302, 20.1103 (2010).  

2.  New and material evidence has not been received to reopen a claim for service connection for a pulmonary disorder.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010). 

3.  The Veteran's claimed residuals of a fracture of the ribs and sternum were not incurred in or aggravated by his active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

In a September 1969 decision, the RO denied the Veteran's claim for service connection for a pulmonary disorder.  The RO declined to reopen the claim for service connection for a pulmonary disorder in December 1999.  The RO reopened the claim in an August 2006 rating decision, but then denied the claim.  While the RO found that new and material evidence had been submitted to reopen the claim for service connection for a pulmonary disorder, the Board must still consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  

In a decision dated in December 1999, the RO denied the Veteran's claim for service connection for a pulmonary disorder.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  The December 1999 RO decision became final because the Veteran did not file a timely appeal.  

The Veteran's claim of entitlement to service connection for a pulmonary disorder may, therefore, be reopened only if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in February 2005.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final decision consisted of the Veteran's service medical records, post-service VA and private medical records, and the Veteran's own statements.  The RO denied the Veteran's claim because there was no evidence of a chronic pulmonary disability that was related to service, including as a result of the shell fragment wounds incurred during service.   

The Veteran applied to reopen his claim for service connection for a pulmonary disorder in February 2005.  The Board finds that the evidence received since the last final decision is cumulative of other evidence of record and does not raise a reasonable possibility of substantiating the Veteran's claim.  

In support of the application to reopen his claim, the Veteran submitted post-service VA and private treatment records dated from October 1999 to December 2009.  Those records show that the Veteran received intermittent treatment for chronic bronchitis, chronic sinusitis, chronic and incessant cough, rhinorrhea, right-sided pleural fluid collection, possible asthma, history of granulomatosis in the hilar region of the lungs, pneumonia, pulmonary nodule, reactive airways disease, chronic obstructive pulmonary disorder (COPD), and emphysema.  However, at no time did any treating provider relate the Veteran's pulmonary disorders to his period of service.

The Veteran also underwent a VA examination in January 2006.  The Veteran reported that he developed a lung condition in service, either after breathing in gas from the shrapnel wound explosion or after being treated with sulfa medication for his wounds.  He stated that he was allergic to sulfa drugs.  He complained of recurrent pulmonary problems with four to five episodes of bronchitis per year.  He also reported that he had worked in dusty environments since discharge from service.  The examiner noted that the Veteran did not have abnormal chest x-rays until long after the in-service injury.  He observed that a chest x-ray taken a day after the in-service injury in May 1968 revealed normal lungs with good breath sounds at the time of hospitalization.  There were also no complaints of breathing difficulty during the Veteran's hospital stay.  The examiner noted that upon discharge from the hospital, the treatment record did not indicate any lung problem or allergic reaction.  The discharge note provided a diagnosis of eosinophilia, which was thought to be due to parasitic infection, but it was not proven.  The examiner stated that eosinophilia was seen in allergic conditions such as asthma.  

The Veteran maintained that his respiratory condition had existed for 37 years and that he suffered from orthopnea, shortness of breath with walking one city block, and daily cough.  He complained that he contracted infection easily due to his respiratory condition and that he required antibiotics about four times a year for two weeks duration each time.  He reported that he required inhalation of anti-inflammatory medication for his respiratory condition.  Examination revealed symmetric breath sounds and normal expiratory phase.  There were no rhonchi or rales.  A chest x-ray and pulmonary function test were within normal limits.  The examiner diagnosed the Veteran with restrictive airways disease.  The examiner opined that it was unlikely that the Veteran's pulmonary disorder was a residual of the explosion of the tank in Vietnam or linked to the use of sulfa drugs at the time of initial treatment in service.  The examiner also found that the Veteran's eosinophile score of 12 in service was not significant because although it was possibly related to an allergic reaction, there were no symptoms or complaints of record at the time.  

The Veteran testified before a Decision Review Officer in July 2008 and before the Board at a travel board hearing in October 2010.  Testimony revealed that during service, the Veteran was a gunner on a tank and that on May 19, 1968, he was on one of two tanks that were assigned to a mine sweep.  The Veteran testified that his tank was hit by rocket-propelled grenades eight times, resulting in shrapnel wound injuries and powder burns.  He reported that when he was treated for his wounds after the grenade attacks, the medics applied sulfa to his wounds, and the he was highly allergic to sulfa.  He stated that he was diagnosed with granulomatosis during service.  He maintained that after service, he had been diagnosed with mild emphysema and COPD and that he contracted bronchitis every year.  The Veteran indicated that after service, he had worked for a boiler cleaning equipment company for 27 years as a site representative and as an installer of equipment on recovery barrels and corporate plants.  He testified that he had worn protective clothing and escape respirators at his job.

The Veteran also submitted medical information regarding solitary pulmonary nodules, granulomatous lung disease, and eosinophilic pneumonia.  

The Board finds that new and material evidence has not been submitted with regard to the claim for service connection for a pulmonary disorder.  Although the additionally submitted VA and private medical records are new, because they were not previously considered by agency decisionmakers, the Board finds that they are not material because they do not create a reasonable possibility of an allowance of the claim.  The records do not show that the Veteran's current pulmonary disorder was due to his period of service, any event in service, or his treatment with Sulfa in service.  The records merely demonstrate that the Veteran has received continued treatment for pulmonary disorders.  That was already shown by the evidence of record at the time of the previous final denial.  Additional evidence which consists of records of post-service treatment that does not indicate that a condition is service-connected, is not new and material because that evidence does not create a reasonable possibility of an allowance of the claim.  Cox v. Brown, 5 Vet. App. 95 (1993); Morton v. Principi, 3 Vet. App. 508 (1992) (evidence of the appellant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service).  The presence of a current disability was already established at the time of the last final decision.  Accordingly, the Board finds that the evidence does not establish a fact necessary to substantiate the claim, and the claim for service connection for a pulmonary disorder cannot be reopened on the basis of that evidence.  38 C.F.R. § 3.156(a) (2010).  

Similarly, although the additionally submitted January 2006 VA examination is new, because it was not previously considered by agency decisionmakers, the Board finds that it is not material.  The examination does not show that the Veteran's current pulmonary disorder was due to his period of service.  In fact, the VA examination indicates that the Veteran's pulmonary disorder was not due to the explosions of gas in service, the sulfa treatments in service, or any other incident of service.  Accordingly, the Board finds that the new evidence does not establish a fact necessary to substantiate the claim and does not create a reasonable possibility of an allowance of the claim.  Therefore, the claim for service connection for a pulmonary disorder cannot be reopened on the basis of that evidence.  38 C.F.R. § 3.156(a) (2010).  

Moreover, although the Veteran submitted medical literature regarding solitary pulmonary nodules, granulomatous lung disease, and eosinophilic pneumonia that was not previously considered by agency decisionmakers, the Board finds that this medical information is not material.  The Board acknowledges that a medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998).  However, the medical articles submitted by the Veteran in this case were not accompanied by the opinion of any medical expert linking any current pulmonary disorder to active service.  Generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish the nexus element of service connection.  Libertine v. Brown, 9 Vet. App. 521 (1996).  The medical articles submitted by the Veteran are insufficient to establish the medical nexus opinion required for causation.  Accordingly, the Board finds that the evidence does not establish a fact necessary to substantiate the claim, and the claim for service connection for a pulmonary disorder cannot be reopened on the basis of that evidence.  38 C.F.R. § 3.156(a) (2010).  

Finally, although the Veteran has testified that his pulmonary disorder was due to the gas from the rocket-propelled grenade explosions or the sulfa treatment for his wounds during his period of service, the claim may not be reopened on the basis of the additional statements and testimony submitted by the Veteran.  The Veteran, as a layperson without medical training or expertise, is not competent to provide a diagnosis or opinion on a matter requiring knowledge of medical principles.  Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of opining on matters requiring medical knowledge).  While the Veteran can testify to that which he is competent to observe, such as shortness of breath, he is not competent to provide a medical nexus to relate any pulmonary disorder medically to his service.  Additionally, the Veteran's statements are cumulative of those considered at the time of the last final decision. 

Although the Veteran has submitted new evidence that was not before the RO in December 1999, the Board finds that the new evidence is not material to the claim and does not warrant reopening of the previously denied claim because it does not raise a reasonable possibility of substantiating the claim.

Therefore, it is the determination of the Board that new and material evidence has not been submitted with regard to the claim for service connection for a pulmonary disorder since the December 1999 RO decision because no new competent evidence showing that any pulmonary disorder is related to his active service has been submitted.  Thus, the claim for service connection for a pulmonary disorder is not reopened and the benefits sought on appeal with regard to that claim remain denied.  
Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
 
Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, including arthritis, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.30(d) (2010).    

The first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service medical records are negative for any complaints or treatment for a fracture of the ribs and sternum.  A chest x-ray taken a day after the Veteran was injured in a rocket-propelled grenade explosion was negative for any sternal or rib fractures.  A discharge note after the Veteran was released from the hospital did not indicate any rib or sternal fractures or penetrating chest injury.  The medical records only show metallic foreign bodies that penetrated into the soft tissues of the chest wall, which were removed.  There was no artery or nerve involvement.    

The competent evidence does not show any post-service diagnoses or treatment for residuals of a fracture of the ribs and sternum.  A March 1996 bone scan indicated that the Veteran had probable old right rib fractures but did not reveal any current residuals of the fractures.  

On VA examination in January 2006, although the Veteran reported in-service shrapnel wounds that fractured his sternum and right ribs, he was noted to have fully recovered from that with no current pain or any other symptoms.  Examination of the ribs was within normal limits, and there was no sternal instability or tenderness found.  X-rays of the chest and ribs were also within normal limits.  The VA examiner found no current evidence or symptoms of prior sternal fracture and provided no diagnoses for residuals of fracture of the ribs and sternum because the conditions had resolved.  The examiner also reported that although it was unclear whether there was a penetrating chest cavity wound at the time of the in-service injury, it was likely that the injury had been superficial because the Veteran had a normal chest x-ray and no pneumothorax.  No other current treating physician has diagnosed the Veteran with any current residuals of any fracture of the ribs or sternum.  

Absent evidence of a current disability, service connection for residuals of a fracture of the ribs and sternum must be denied.  The competent medical evidence of record does not demonstrate the current presence of residuals of a fracture of the ribs and sternum.  Because no residuals of a fracture of the ribs and sternum have been currently diagnosed in this case, the Board finds that service connection for residuals of a fracture of the ribs and sternum is not warranted.  The evidence does not show that it is at least as likely as not that the Veteran has any current disability of residuals of fracture of the ribs or sternum that is attributable to his service or any event in service.

The Board has considered the Veteran's claim that he has residuals of a fracture of the ribs and sternum which are related to his service.  However, as a layperson, the Veteran is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, the Veteran can testify to that which he is competent to observe, such as chest pain, but he is not competent to provide a medical diagnosis for any residuals of a fracture of the ribs and sternum or to relate any residuals of a fracture of the ribs and sternum medically to his service.  

The competent evidence of record does not demonstrate that the Veteran has residuals of a fracture of the ribs and sternum.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2005 and March 2006; a rating decision in August 2006; and a statement of the case in September 2008.  These documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the July 2010 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained a medical examination in relation to these claims.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.



ORDER

New and material evidence not having been received, the application to reopen the claim of entitlement to service connection for a pulmonary disorder is denied.

Service connection for residuals of a fracture of the ribs and sternum is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


